Exhibit 10.1

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made as of
September 30, 2013, by and between ARE-TECH SQUARE, LLC, a Delaware limited
liability company (“Landlord”), and EPIZYME, INC., a Delaware corporation
(“Tenant”).

RECITALS

A. Landlord and Tenant are parties to that certain Lease Agreement dated as of
June 15, 2012 (the “Lease”). Pursuant to the Lease, Tenant leases certain
premises containing approximately 32,403 rentable square feet (“Original
Premises”), in a building located at 400 Technology Square, Cambridge,
Massachusetts. The Original Premises are more particularly described in the
Lease. Capitalized terms used herein without definition shall have the meanings
defined for such terms in the Lease.

B. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to expand the size of the Original Premises by adding approximately
10,663 rentable square feet on the sixth (6th) floor of the Building.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Expansion Premises. In addition to the Original Premises, commencing on the
Expansion Premises Commencement Date (as defined in Section 2 below), Landlord
leases to Tenant, and Tenant leases from Landlord, that certain portion of sixth
(6th) floor of the Building consisting of approximately 10,663 rentable square
feet, as shown on Exhibit A attached hereto (the “Expansion Premises”).

 

2. Delivery. Landlord shall use reasonable efforts to deliver the Expansion
Premises to Tenant on or before the Target Expansion Premises Commencement Date
with Landlord’s Work Substantially Completed (“Delivery” or “Deliver”). If
Landlord fails to timely Deliver the Expansion Premises, Landlord shall not be
liable to Tenant for any loss or damage resulting therefrom, and the Lease with
respect to the Expansion Premises shall not be void or voidable. As used herein,
the terms “Landlord’s Work” and “Substantially Completed” shall have the
meanings set forth for such terms in the Expansion Premises Work Letter attached
hereto as Exhibit B.

The “Expansion Premises Commencement Date” shall be the date Landlord Delivers
the Expansion Premises to Tenant. The “Target Expansion Premises Commencement
Date” shall be February 1, 2014. Upon the request of Landlord , Tenant shall
execute and deliver a written acknowledgment of the Expansion Premises
Commencement Date and the expiration date of the Lease in the form of the
“Acknowledgement of Commencement Date” attached to the Lease as Exhibit D;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s rights hereunder.

Landlord shall permit Tenant access to the Expansion Premises commencing on the
date that is 30 days prior to the Expansion Premises Commencement Date for
Tenant’s installation and set up of its tele/data cabling, workstations and FF&E
in the Premises (“FF&E Installation”), provided that such FF&E Installation is
coordinated with Landlord, and Tenant complies with the Lease, the Expansion
Premises Work Letter and all other reasonable restrictions and conditions
Landlord may impose. All such access shall be during normal business hours. Any
access to the Expansion Premises by Tenant before the Expansion Premises
Commencement Date shall be subject to all of the terms and conditions of this
Lease, excluding the obligation to pay Base Rent and Operating Expenses with
respect to the Expansion Premises.

 

  

LOGO [g598146g00d50.jpg]

 

   Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.

 

1



--------------------------------------------------------------------------------

For the period of 1 year after the Expansion Premises Commencement Date,
Landlord shall, at its sole cost and expense (which shall not constitute an
Operating Expense), be responsible for any repairs that are required to be made
to the Building Systems serving the Expansion Premises, unless Tenant or any
Tenant Party was responsible for the cause of such repair, in which case Tenant
shall pay the cost.

Except as set forth in the Expansion Premises Work Letter: (i) Tenant shall
accept the Expansion Premises in their condition as of the Expansion Premises
Commencement Date, subject to all applicable Legal Requirements and Landlord’s
obligation to promptly complete all normal “punch list” items in accordance with
the Expansion Premises Work Letter; (ii) Landlord shall have no obligation for
any defects in the Expansion Premises; and (iii) subject to the terms of the
immediately preceding paragraph and Landlord’s obligation to promptly complete
all normal “punch list” items in accordance with the Expansion Premises Work
Letter, Tenant’s taking possession of the Expansion Premises shall be conclusive
evidence that Tenant accepts the Expansion Premises and that the Expansion
Premises were in good condition at the time possession was taken .
Notwithstanding anything to the contrary contained herein, Tenant shall be
entitled to receive the benefit of all construction warranties and
manufacturer’s equipment warranties of which Landlord has the benefit relating
to the Tenant Improvements in the Expansion Premises.

Tenant agrees and acknowledges that, other than as expressly set forth in this
First Amendment or in the Expansion Premises Work Letter neither Landlord nor
any agent of Landlord has made any representation or warranty with respect to
the condition of all or any portion of the Expansion Premises, and/or the
suitability of the Expansion Premises for the conduct of Tenant’s business, and
Tenant waives any implied warranty that the Expansion Premises is suitable for
the Permitted Use.

 

3. Premises. Commencing on the Expansion Premises Commencement Date, the defined
terms for “Premises” and “Rentable Area of Premises” on page 1 of the Lease are
deleted in their entirety and replaced with the following:

“Premises: That portion of the Project containing approximately 43,066 rentable
square feet, consisting of (i) approximately 10,782 rentable square feet on the
fourth (4th) floor of the Building, (ii) approximately 21,621 rentable square
feet on the fifth (5th) floor of the Building, and (iii) approximately 10,663
rentable square feet located on sixth (6th) floor of the Building (“Expansion
Premises”), all as shown on Exhibit A. The portions of the Premises reflected in
sections (i) and (ii) above shall be collectively referred to herein as the
(“Original Premises”).

“Rentable Area of Premises: 43,066 sq. ft.”

As of the Expansion Premises Commencement Date, Exhibit A to the Lease shall be
amended to include the Expansion Premises described on Exhibit A attached to
this First Amendment.

Landlord shall have the right to re-measure the Expansion Premises within 60
days after the Expansion Premises Commencement Date. If the actual square
footage of the Expansion Premises deviates from the amount specified for the
Expansion Premises in the definition of “Premises” as set forth above, then,
promptly following such measurement, the Lease shall be amended in writing by
the parties so as to reflect the actual square footage thereof in the
definitions of “Premises” and “Rentable Area of Premises” and the percentage
share in the definition of “Tenant’s Share of Operating Expenses” shall be
appropriately adjusted. The results of the such re-measurement shall
conclusively be deemed to be the rentable square footage of the Expansion
Premises and the rentable square footage of the Premises shall not be subject to
further re-measurement.

 

  

LOGO [g598146g00d50.jpg]

 

   Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.

2



--------------------------------------------------------------------------------

4. Project. Commencing on the date of this Lease, the defined term for “Rentable
Area of Project” on page 1 of the Lease is deleted in its entirety and replaced
with the following:

“Rentable Area of Project: 1,181,635 sq. ft.”

 

5. Base Rent.

a. Original Premises. Tenant shall continue to pay Base Rent with respect to the
Original Premises as set forth in the Lease.

b. Expansion Premises. Beginning on the Expansion Premises Commencement Date,
Tenant shall (in addition to Base Rent for the Original Premises) commence
paying Base Rent for the Expansion Premises at the rate of $58.00 per rentable
square foot of the Expansion Premises per annum and the same shall be
automatically increased on each Adjustment Date (as defined in Section 4 of the
Lease) by multiplying the Base Rent payable immediately before such Adjustment
Date by the Rent Adjustment Percentage (as defined on page 1 of the Lease) and
adding the resulting amount to the Base Rent payable with respect to the
Expansion Premises immediately before such Adjustment Date.

 

6. Tenant’s Share. Commencing on the Expansion Premises Commencement Date, the
defined term “Tenant’s Share of Operating Expenses” on page 1 of the Lease is
deleted in its entirety and replaced with the following:

“Tenant’s Share of Operating Expenses: 20.30%”

 

7. Building Share. Commencing on the date of this First Amendment, the defined
term “Building’s Share of Project” on page 1 of the Lease is deleted in its
entirety and replaced with the following:

“Building’s Share of Project: 17.95%”

 

8. Base Term. Commencing on the Expansion Premises Commencement Date, the
defined term “Base Term” on page 1 of the Lease is deleted in its entirety and
replaced with the following:

“Base Term: Beginning, (i) with respect to the Original Premises on the
Commencement Date, and (ii) with respect to the Expansion Premises on the
Expansion Premises Commencement Date, and ending with respect to the entire
Premises on November 30, 2017.”

 

9. Parking. In addition to the parking spaces made available to Tenant pursuant
to Section 10 of the Lease and, except as otherwise provided in this paragraph,
subject to the terms of Section 10 of the Lease, Landlord shall make available
to Tenant up to 15 parking spaces in connection Tenant’s leasing of the
Expansion Premises (“Expansion Premises Parking Spaces”) in the Technology
Square Garage on a non-exclusive basis at market rates in those areas designated
for non-reserved parking, subject in each case to Landlord’s rules and
regulations; provided, however, that Tenant shall be required to lease and pay
for 10 Expansion Premises Parking Spaces. Tenant shall pay to Landlord or as
directed by Landlord, monthly as Additional Rent, the market rate for each
Expansion Premises Parking Space, as reasonably determined by Landlord from time
to time, which as of the date of this First Amendment shall be $225.00 per space
per month. Tenant shall notify Landlord prior to the Expansion Premises
Commencement Date as to

 

  

LOGO [g598146g00d50.jpg]

 

   Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.

3



--------------------------------------------------------------------------------

how many Expansion Premises Parking Spaces (which amount shall not be lower than
10 Expansion Premises Parking Spaces or exceed 15 Expansion Premises Parking
Spaces) that Tenant will initially lease hereunder and Tenant shall give
Landlord 30 days’ notice if it wishes to lease additional Expansion Premises
Parking Spaces during the Term, not to exceed 15 Expansion Premises Parking
Spaces in the aggregate.

 

10. Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with the transaction reflected in this First Amendment and that no
Broker brought about this transaction , other than Richards Barry Joyce and
Partners and Cushman & Wakefield of Massachusetts. Landlord and Tenant each
hereby agrees to indemnify and hold the other harmless from and against any
claims by any Broker claiming a commission or other form of compensation by
virtue of having dealt with Tenant or Landlord, as applicable, with regard to
this First Amendment.

 

11. Miscellaneous.

a. This First Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. This First Amendment may be amended only
by an agreement in writing, signed by the parties hereto.

b. This First Amendment is binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

c. This First Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this First Amendment attached thereto.

d. Except as amended and/or modified by this First Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this First Amendment. In the
event of any conflict between the provisions of this First Amendment and the
provisions of the Lease, the provisions of this First Amendment shall prevail.
Whether or not specifically amended by this First Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this First Amendment.

[Signatures are on the next page.]

 

  

LOGO [g598146g00d50.jpg]

 

   Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

TENANT: EPIZYME, INC., a Delaware corporation By:  
[Illegible]                                  
                                            Its:   [Illegible]   President & CFO
LANDLORD: ARE-TECH SQUARE, LLC, a Delaware limited liability company By:  
ARE-MA REGION NO. 31, LLC,   a Delaware limited liability company, its Member  
By: ALEXANDRIA REAL ESTATE EQUITIES,           L.P., a Delaware limited
partnership,           its Member           By: ARE-QRS CORP.,  
                a Maryland corporation,                   its General Partne  
                By: /s/ Eric S. Johnson                                   
                Its: Eric S. Johnson                         Vice President  
                      Real Estate Legal Affairs

 

  

LOGO [g598146g00d50.jpg]

 

   Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.

5



--------------------------------------------------------------------------------

 

LOGO [g598146g50f52.jpg]

 

  

LOGO [g598146g00d50.jpg]

 

   Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.



--------------------------------------------------------------------------------

Exhibit B

Expansion Premises Work Letter

THIS EXPANSION PREMISES WORK LETTER dated September 30, 2013 (this “Expansion
Premises Work Letter”) is made and entered into by and between ARE-TECH SQUARE,
LLC, a Delaware limited liability company (“Landlord”), and EPIZYME, INC., a
Delaware corporation (“Tenant”), and is attached to and made a part of the Lease
dated June 15, 2012, as amended by that certain First Amendment to Lease dated
as of September 30, 2013 (“First Amendment”) (as amended, the “Lease”), by and
between Landlord and Tenant. Any initially capitalized terms used but not
defined herein shall have the meanings given them in the Lease.

1. General Requirements.

(a) Tenant’s Authorized Representative. Tenant designates Jason Rhodes
(“Tenant’s Representative”) as the only person authorized to act for Tenant
pursuant to this Expansion Premises Work Letter. Landlord shall not be obligated
to respond to or act upon any request, approval, inquiry or other communication
(“Communication”) from or on behalf of Tenant in connection with this Expansion
Premises Work Letter unless such Communication is in writing from Tenant’s
Representative. Tenant may change Tenant’s Representative at any time upon not
less than 5 business days advance written notice to Landlord. Neither Tenant nor
Tenant’s Representative shall be authorized to direct Landlord’s contractors in
the performance of Landlord’s Work (as hereinafter defined).

(b) Landlord’s Authorized Representative. Landlord designates Tim White and Ted
O’Leary (either such individual acting alone, “Landlord’s Representative”) as
the only persons authorized to act for Landlord pursuant to this Expansion
Premises Work Letter. Tenant shall not be obligated to respond to or act upon
any request, approval, inquiry or other Communication from or on behalf of
Landlord in connection with this Expansion Premises Work Letter unless such
Communication is in writing from Landlord’s Representative. Landlord may change
either Landlord’s Representative at any time upon not less than 5 business days
advance written notice to Tenant. Landlord’s Representative shall be the sole
persons authorized to direct Landlord’s contractors in the performance of
Landlord’s Work.

(c) Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that: (i) The Richmond Group shall be the general
contractor for the Tenant Improvements, (ii) any subcontractors for the Tenant
Improvements shall be selected by Landlord, subject to Tenant’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed, and
(iii) R.E. Dineen shall be the architect (the “TI Architect”) for the Tenant
Improvements.

2. Tenant Improvements.

(a) Tenant Improvements Defined. As used herein, “Tenant Improvements” shall
mean all improvements to the Expansion Premises of a fixed and permanent nature
as shown on the Tl Construction Drawings, as defined in Section 2(c) below.
Other than Landlord’s Work (as defined in Section 3(a) below, Landlord shall not
have any obligation whatsoever with respect to the finishing of the Expansion
Premises for Tenant’s use and occupancy.

(b) Tenant’s Space Plans. Landlord and Tenant acknowledge and agree that the
plan prepared by the TI Architect attached to the Lease as Schedule 1 to this
Expansion Premises Work Letter (the “Space Plan”) has been approved by both
Landlord and Tenant. Landlord and Tenant further acknowledge and agree that any
changes to the Space Plan constitute a Change Request the cost of which changes
shall be paid for by Tenant. Tenant shall be solely responsible for all costs
incurred by Landlord to alter the Building (or Landlord’s plans for the
Building) as a result of Tenant’s requested changes.

 

  

LOGO [g598146g00d50.jpg]

 

   Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.

B-1



--------------------------------------------------------------------------------

(c) Working Drawings. Landlord shall cause the TI Architect to prepare and
deliver to Tenant for review and comment construction plans, specifications and
drawings for the Tenant Improvements (“TI Construction Drawings”), which TI
Construction Drawings shall be prepared substantially in accordance with the
Space Plan. Tenant shall be solely responsible for ensuring that the TI
Construction Drawings reflect Tenant’s requirements for the Tenant Improvements.
Tenant shall deliver its written comments on the TI Construction Drawings to
Landlord not later than 10 business days after Tenant’s receipt of the same;
provided, however, that Tenant may not disapprove any matter that is consistent
with the Space Plan without submitting a Change Request. Landlord and the TI
Architect shall consider all such comments in good faith and shall, within 10
business days after receipt, notify Tenant how Landlord proposes to respond to
such comments, but Tenant’s review rights pursuant to the foregoing sentence
shall not delay the design or construction schedule for the Tenant Improvements.
Any disputes in connection with such comments shall be resolved in accordance
with Section 2(d) hereof. Provided that the design reflected in the TI
Construction Drawings is consistent with the Space Plan, Tenant shall approve
the TI Construction Drawings submitted by Landlord, unless Tenant submits a
Change Request. Once approved by Tenant, subject to the provisions of Section 4
below, Landlord shall not materially modify the TI Construction Drawings except
as may be reasonably required in connection with the issuance of the TI Permit
(as defined in Section 3(b) below).

(d) Approval and Completion. It is hereby acknowledged by Landlord and Tenant
that the TI Construction Drawings must be completed and approved not later than
October 30, 2013, in order for the Landlord’s Work to be Substantially Complete
by the Target Expansion Premises Commencement Date (as defined in the First
Amendment. Upon any dispute regarding the design of the Tenant Improvements,
which is not settled within 10 business days after notice of such dispute is
delivered by one party to the other, Tenant may make the final decision
regarding the design of the Tenant Improvements, provided (i) Tenant acts
reasonably and such final decision is either consistent with or a compromise
between Landlord’s and Tenant’s positions with respect to such dispute,
(ii) that all costs and expenses resulting from any such decision by Tenant
shall be payable by Tenant, and (iii) Tenant’s decision will not affect the base
Building, structural components of the Building or any Building systems. Any
changes to the TI Construction Drawings following Landlord’s and Tenant’s
approval of same requested by Tenant shall be processed as provided in Section 4
hereof.

3. Performance of Landlord’s Work.

(a) Definition of Landlord’s Work. As used herein, “Landlord’s Work” shall mean
the work of constructing the Tenant Improvements in the Expansion Premises.

(b) Commencement and Permitting. Landlord shall commence construction of the
Tenant Improvements upon obtaining a building permit (the “TI Permit”)
authorizing the construction of the Tenant Improvements consistent with the TI
Construction Drawings approved by Tenant. Landlord shall use commercially
reasonable efforts to obtain the TI Permit as soon as reasonably possible
following the approval of the TI Construction Drawings. The cost of obtaining
the TI Permit shall be payable by Landlord. Tenant shall assist Landlord in
obtaining the TI Permit. If any Governmental Authority having jurisdiction over
the construction of Landlord’s Work or any portion thereof shall impose terms or
conditions upon the construction thereof that: (i) are inconsistent with
Landlord’s obligations hereunder, (ii) increase the cost of constructing
Landlord’s Work, or (iii) will materially delay the construction of Landlord’s
Work, Landlord and Tenant shall reasonably and in good faith seek means by which
to mitigate or eliminate any such adverse terms and conditions.

(c) Completion of Landlord’s Work. Landlord shall use commercially reasonable
efforts to substantially complete or cause to be substantially completed
Landlord’s Work in a good and workmanlike manner on or before the Target
Expansion Premises Commencement Date, in accordance with the TI Permit subject,
in each case, to Minor Variations and normal “punch list” items of a
non-material nature that do not interfere with the use of the Expansion Premises
and shall obtain a certificate of occupancy, temporary certificate of occupancy
or permit card, as applicable, issued by the applicable Governmental

 

  

LOGO [g598146g00d50.jpg]

 

   Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.

B-2



--------------------------------------------------------------------------------

Authority permitting occupancy of the Expansion Premises (“Substantial
Completion” or “Substantially Complete”). Upon Substantial Completion of
Landlord’s Work, Landlord shall require the TI Architect and the general
contractor to execute and deliver, for the benefit of Tenant and Landlord, a
Certificate of Substantial Completion in the form of the American Institute of
Architects (“AlA”) document G704. For purposes of this Expansion Premises Work
Letter, “Minor Variations” shall mean any modifications reasonably required:
(i) to comply with all applicable Legal Requirements and/or to obtain or to
comply with any required permit (including the TI Permit); (ii) to comply with
any request by Tenant for modifications to Landlord’s Work; (iii) to comport
with good design, engineering, and construction practices that are not material;
or (iv) to make reasonable adjustments for field deviations or conditions
encountered during the construction of Landlord’s Work.

(d) Selection of Materials. Where more than one type of material or structure is
indicated on the TI Construction Drawings approved by Landlord and Tenant, the
option will be selected at Landlord’s sole and absolute subjective discretion.
As to all building materials and equipment that Landlord is obligated to supply
under this Expansion Premises Work Letter, Landlord shall select the
manufacturer thereof in its sole and absolute subjective discretion.

(e) Delivery of the Expansion Premises. When Landlord’s Work is Substantially
Complete, subject to the remaining terms and provisions of this Section 3(e),
Tenant shall accept the Expansion Premises. Tenant’s taking possession and
acceptance of the Expansion Premises shall not constitute a waiver of: (i) any
warranty with respect to workmanship (including installation of equipment) or
material (exclusive of equipment provided directly by manufacturers), (ii) any
non-compliance of Landlord’s Work with applicable Legal Requirements, or
(iii) any claim that Landlord’s Work was not completed substantially in
accordance with the TI Construction Drawings (subject to Minor Variations,
normal “punch list” items and such other changes as are permitted hereunder)
(collectively, a “Construction Defect”). Tenant shall have one year after
Substantial Completion within which to notify Landlord of any such Construction
Defect discovered by Tenant, and Landlord shall use reasonable efforts to remedy
or cause the responsible contractor to remedy any such Construction Defect
within 30 days thereafter. Notwithstanding the foregoing, Landlord shall not be
in default under the Lease if the applicable contractor, despite Landlord’s
commercially reasonable efforts, fails to remedy such Construction Defect within
such 30-day period, in which case Landlord shall continue to use reasonable
efforts to repair such Construction Defect and Landlord shall cooperate, at no
cost to Landlord, with Tenant should Tenant elect to pursue a claim against such
contractor, provided that Tenant shall defend with counsel reasonably acceptable
to Landlord, indemnify and hold Landlord harmless from and against any claims
arising out of or in connection with any such claim.

Tenant shall be entitled to receive the benefit of all construction warranties
and manufacturer’s equipment warranties relating to equipment installed in the
Expansion Premises. If requested by Tenant, Landlord shall attempt to obtain
extended warranties from manufacturers and suppliers of such equipment, but the
cost of any such extended warranties shall be borne solely by Tenant. Landlord
shall promptly undertake and complete, or cause to be completed, all punch list
items.

(f) Commencement Date Delay. Except as otherwise provided in the Lease, Delivery
of the Expansion Premises shall occur when Landlord’s Work has been
Substantially Completed, except to the extent that completion of Landlord’s Work
shall have been actually delayed by any one or more of the following causes
(“Tenant Delay”):

(i) Tenant’s Representative was not available within 2 business days to give or
receive any Communication or to take any other action required to be taken by
Tenant hereunder;

(ii) Tenant’s request for Change Requests (as defined in Section 4(a) below)
whether or not any such Change Requests are actually performed;

(iii) Construction of any Change Requests;

 

  

LOGO [g598146g00d50.jpg]

 

   Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.

B-3



--------------------------------------------------------------------------------

(iv) Tenant’s request for materials, finishes or installations requiring
unusually long lead times;

(v) Tenant’s delay in reviewing, revising or approving plans and specifications
beyond the periods set forth herein;

(vi) Tenant’s delay in providing information critical to the normal progression
of Landlord’s Work. Tenant shall provide such information as soon as reasonably
possible, but in no event longer than one week after receipt of any request for
such information from Landlord;

(vii) Tenant’s delay in making payments to Landlord for Excess TI Costs (as
defined in Section 5(b) below); or

(viii) Any other act or omission by Tenant or any Tenant Party (as defined in
the Lease), or persons employed by any of such persons.

If Delivery is actually delayed for any of the foregoing reasons, then Landlord
shall cause the TI Architect to certify the date on which the Tenant
Improvements would have been Substantially Completed but for such Tenant Delay
and such certified date shall be the date of Delivery.

4. Changes. Any changes requested by Tenant to the Tenant Improvements after the
delivery and approval by Landlord of the Space Plan shall be requested and
instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord and the Tl Architect, such approval
not to be unreasonably withheld, conditioned or delayed.

(a) Tenant’s Request For Changes. If Tenant shall request changes to the Tenant
Improvements (“Changes”), Tenant shall request such Changes by notifying
Landlord in writing in substantially the same form as the AlA standard change
order form (a “Change Request”), which Change Request shall detail the nature
and extent of any such Change. Such Change Request must be signed by Tenant’s
Representative. Landlord shall, before proceeding with any Change, use
commercially reasonable efforts to respond to Tenant as soon as is reasonably
possible with an estimate of: (i) the time it will take, and (ii) the
architectural and engineering fees and costs that will be incurred, to analyze
such Change Request (which costs shall be paid by Tenant to the extent actually
incurred, whether or not such change is implemented). Landlord shall thereafter
submit to Tenant in writing, within 5 business days of receipt of the Change
Request (or such longer period of time as is reasonably required depending on
the extent of the Change Request), an analysis of the additional cost or savings
involved, including, without limitation, architectural and engineering costs and
the period of time, if any, that the Change will extend the date on which
Landlord’s Work will be Substantially Complete. Any such delay in the completion
of Landlord’s Work caused by a Change, including any suspension of Landlord’s
Work while any such Change is being evaluated and/or designed, shall be Tenant
Delay.

(b) Implementation of Changes. If Tenant: (i) approves in writing the cost or
savings and the estimated extension in the time for completion of Landlord’s
Work, if any, and (ii) deposits with Landlord any Excess TI Costs required in
connection with such Change, Landlord shall cause the approved Change to be
instituted. Notwithstanding any approval or disapproval by Tenant of any
estimate of the delay caused by such proposed Change, the TI Architect’s
determination of the amount of Tenant Delay in connection with such Change shall
be final and binding on Landlord and Tenant.

5. Costs.

(a) TI Costs. Landlord shall be responsible for the payment of all design,
permits and construction costs in connection with the construction of the Tenant
Improvements, including, without limitation, the cost of preparing the TI
Construction Drawings and the Space Plan and Landlord’s out-of-pocket expenses
(collectively, “TI Costs”). Notwithstanding anything to the contrary contained
herein, in

 

  

LOGO [g598146g00d50.jpg]

 

   Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.

B-4



--------------------------------------------------------------------------------

no event shall Landlord be required to pay for any furniture, personal property
or other non-Building system materials or equipment, including, but not limited
to, Tenant’s voice or data cabling, non-ducted biological safety cabinets and
other scientific equipment not incorporated into the Tenant Improvements.

(b) Excess Tl Costs. Notwithstanding anything to the contrary contained herein,
Tenant acknowledges and agrees that Landlord shall have no responsibility for
any costs arising from or related to Tenant’s changes to the Space Plan or Tl
Construction Drawings, Tenant Delays, the cost of Changes and Change Requests
(collectively, “Excess TI Costs”). Tenant shall deposit with Landlord, if and
when necessary, as a condition precedent to Landlord’s obligation to complete
the Tenant Improvements, 100% of the Excess TI Costs. If Tenant fails to deposit
any Excess TI Costs with Landlord, Landlord shall have all of the rights and
remedies set forth in the Lease for nonpayment of Rent (including, but not
limited to, the right to interest at the Default Rate and the right to assess a
late charge). For purposes of any litigation instituted with regard to such
amounts, those amounts will be deemed Rent under the Lease.

6. Tenant Access.

(a) Tenant’s Access Rights. Landlord hereby agrees to permit Tenant access, at
Tenant’s sole risk and expense, to the Expansion Premises (i) 30 days prior to
the Commencement Date to perform any work (“Tenant’s Work”) required by Tenant
other than Landlord’s Work, provided that such Tenant’s Work is coordinated with
the TI Architect and the general contractor, and complies with the Lease and all
other reasonable restrictions and conditions Landlord may impose, and (ii) prior
to the completion of Landlord’s Work, to inspect and observe work in process;
all such access shall be during normal business hours or at such other times as
are reasonably designated by Landlord. Any entry by Tenant shall comply with all
established safety practices of Landlord’s contractor and Landlord until
completion of Landlord’s Work and acceptance thereof by Tenant.

(b) No Interference. Neither Tenant nor any Tenant Party (as defined in the
Lease) shall interfere with the performance of Landlord’s Work, nor with any
inspections or issuance of final approvals by applicable Governmental
Authorities, and upon any such interference, Landlord shall have the right to
exclude Tenant and any Tenant Party from the Expansion Premises until
Substantial Completion of Landlord’s Work.

(c) No Acceptance of Expansion Premises. The fact that Tenant may, with
Landlord’s consent, enter into the Expansion Premises prior to the date
Landlord’s Work is Substantially Complete for the purpose of performing Tenant’s
Work shall not be deemed an acceptance by Tenant of possession of the Expansion
Premises, but in such event Tenant shall defend with counsel reasonably
acceptable by Landlord, indemnify and hold Landlord harmless from and against
any loss of or damage to Tenant’s property, completed work, fixtures, equipment,
materials or merchandise, and from liability for death of, or injury to, any
person, caused by the act or omission of Tenant or any Tenant Party.

7. Miscellaneous.

(a) Consents. Whenever consent or approval of either party is required under
this Expansion Premises Work Letter, that party shall not unreasonably withhold,
condition or delay such consent or approval, unless expressly set forth herein
to the contrary.

(b) Modification. No modification, waiver or amendment of this Expansion
Premises Work Letter or of any of its conditions or provisions shall be binding
upon Landlord or Tenant unless in writing signed by Landlord and Tenant.

 

  

LOGO [g598146g00d50.jpg]

 

   Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.

B-5



--------------------------------------------------------------------------------

 

LOGO [g598146g67i76.jpg]

 

 

  

LOGO [g598146g00d50.jpg]

 

   Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.

B-6